Citation Nr: 1648481	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  12-31 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in the initial or staged ratings for posttraumatic stress disorder (PTSD) with panic disorder and without agoraphobia and dysthymic disorder (also claimed as anxiety, depression), currently assigned a rating of 50 percent, and to include entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1986 to October 1988 and had a period of active duty for training from January 1985 to July 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  Jurisdiction of the Veteran's claims-file resides with the VA Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran has filed a VA Form 9, Substantive Appeal, for the issues of service connection for a back disorder, a right lower extremity sciatic nerve injury, hypertension, and for permanent incapacity of a dependent.  The Veteran requested a hearing before the Board in those matters.  The RO schedules Board hearings of the type requested by the Veteran.  As the hearing has not been held, these issues have not been certified to the Board.  As those issues are not presently ready for adjudication by the Board, they will be addressed in a subsequent Board decision after a hearing has been held.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes the considerable complexity with the PTSD increased rating claim.  The Veteran has undergone three VA psychiatric examinations, in February 2012, February 2016, and August 2016.  The two earlier VA examination reports both noted the diagnosis of "pain disorder associated with psychological factors and a general medical condition" found in the VA treatment records; however, the examiners did not discuss whether, or to what extent, the pain disorder symptoms were associated with the Veteran's PTSD.  In determining that the Veteran's occupational and social impairment was best summarized as reduced reliability and productivity, the examiners relied on the symptoms of depressed mood, anxiety, panic attacks, and sleep impairments.  Neither examiner provides an opinion on whether any of the physical pain complained of by the Veteran is related to her mental health conditions.

However, the Veteran has been treated by Dr. J.H. at the Gainesville VA Medical Center since 2008.  Those treatment records have contained a diagnosis of "pain disorder associated with psychological factors and a general medical condition" since as early as April 2008.  Dr. J.H. has been the primary mental health professional seeing the Veteran; for example, Dr. J.H. made the same diagnosis at a January 2012 visit.

Given the conflicting and confusing evidence between the two earlier VA examination reports and the treatment records, a new examination was requested in the Board's July 2016 remand.  The Board noted that the medical evidence fell short of the level of detail and specificity needed to ascertain both the severity of any pain disorder symptoms attributable to the service-connected psychiatric disorder and the existence of any pain disorder that may be entirely separate and distinct from the psychiatric disorder.

In the July 2016 remand, the Board specifically requested the examiner address the "pain disorder associated with psychological factors and a general medical condition."  The examiner was asked to describe any psychiatric symptoms related to the pain disorder associated with psychological factors.  The examiner was asked to opine on whether it is at least as likely as not that such pain disorder is related to service, or whether such pain disorder was either caused by or aggravated by the service-connected PTSD.  If either opinion was "no", the examiner was asked to opine on whether it is possible to separate out any pain disorder psychiatric symptoms from psychiatric symptoms associated with the Veteran's PTSD.  If the diagnosed "pain disorder associated with psychological factors and a general medical condition" was found to be entirely separate and distinct from the psychiatric disorder, the examiner was asked to so state.

A subsequent VA examination was conducted in August 2016.  The examiner gave the following opinion on the pertinent issue: "A separate diagnosis of pain disorder is not available per DSM 5 criteria.  Thus symptoms related to her reported pain are encompassed with a diagnosis of unspecified depressive disorder."

The Veteran's representative argues, and the Board agrees, that the failure to provide an adequate opinion as to the relationship between the pain disorder and the Veteran's service-connected psychiatric disorder is a Stegall violation, in that the Board's prior remand directives were not followed.  As such, the Board finds that it must remand this claim in order that an addendum to the August 2016 VA medical opinion be obtained to clarify the relationship between the Veteran's service-connected disorder and the pain disorder.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand. Id.

Also, the Veteran contends that she is unemployable due to her service-connected disability.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience, by reason of her service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If a Veteran fails to meet the schedular requirements, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran is service-connected for PTSD, rated as 50 percent.  Therefore, her disability does not currently meet the schedular criteria for TDIU.

An April 2016 Social Security Administration (SSA) decision reflects SSA awarded the Veteran disability benefits beginning in January 2012 based on disorders of the spine, obesity, history of PTSD, dysthymic disorder, panic disorder, and pain disorder associated with both psychological and a general medical condition.  The Veteran's back disability, while currently on appeal, is not a service-connected disability, and thus, cannot be considered for purposes of determining entitlement to TDIU.  The SSA determination found that the Veteran's mental impairments have prevented her from performing work activity on a regular and consistent basis.  This opinion was based in part on the opinion of Dr. J.H.  Dr. J.H. opined in a September 2013 letter that the Veteran is totally and permanently unemployable.  In contrast, the two VA examination reports do not support a finding of a TDIU.  However, as noted above, the VA opinions have not adequately assessed the relationship between the Veteran's PTSD and her diagnosed pain disorder associated with psychological factors and a general medical condition.

As the SSA documents and Dr. J.H.'s opinion indicate potentially marked interference with employment, the Board finds that a remand is required for referral to VA's Director of Compensation Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to the VA examiner who provided the August 2016 opinion for an addendum medical advisory opinion as to the relationship between the Veteran's service-connected mental health disorder and the pain disorder.  [If the August 2016 VA examiner is no longer available, the Veteran's claims file should be forwarded to an appropriate VA examiner for review and a response to the question posed herein.  If, in the examiner's opinion, an examination and/or interview of the Veteran is necessary for the medical assessment sought, such examination and/or interview should be conducted.]

The claims file must be made available to and reviewed by the examiner.

The examiner is requested to address the "pain disorder associated with psychological factors and a general medical condition" and provide the following opinions:

	(a)  Please specifically describe any psychiatric symptoms related to the pain disorder associated with psychological factors.

   (b)  Is it at least as likely as not that such pain disorder is related to service?; or
   
   (c)  Is it at least as likely as not that such pain disorder was either caused by or aggravated (permanently worsened) by the service-connected PTSD.
   
   (d)  If the answer to either (b) or (c) is no, is it possible to separate out any pain disorder psychiatric symptoms from psychiatric symptoms associated with the Veteran's PTSD?  If the diagnosed "pain disorder associated with psychological factors and a general medical condition" is found to be entirely separate and distinct from the psychiatric disorder, the examiner must so state.

2.  After completing the above, and any other development deemed necessary, if the schedular criteria for a TDIU remain unmet, and if otherwise deemed necessary, refer the claim for a TDIU to VA's Director of Compensation Service, for extraschedular consideration under 38 C.F.R. § 3.321(b) and also under 38 C.F.R. § 4.16(b).  Include a full statement of all factors having a bearing on these issues.

3.  Thereafter, review the record and readjudicate the claims remaining on appeal.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




